Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 05/09/2022 have been fully considered but they are not persuasive.
1st Point of Argument
Regarding Applicant’s remarks on pages 9-13, examiner agrees with the applicants that the amendments, filed on 05/09/2022, overcome the art of record.  However, the amendments raise 112(a) issue.  If applicants clearly indicate the support of the amendment in the original disclosure, examiner will withdraw the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.112(a) 
Thus, claims 1-20 would be allowable if overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-12, the newly added limitation of “facilitating, by the system, a replication of a target data storage zone of the group of data storage zones using respective exclusive-or (XOR) results that have been stored in respective source data storage zones of the group of data storage zones and respective copies of respective data chunks that have been stored in the respective source data storage zones” is not described in applicant’s original disclosure. 
Regarding claims 13-18, the newly added limitation of “facilitating a replication of a first storage zone of the group of storage zones using a first exclusive-or (XOR) result that has been stored in a second storage zone of the group of storage zones, a second XOR result that has been stored in a third storage zone of the group of storage zones, a first data chunk that has been stored in the second storage zone, and a second data chunk that has been stored in the third storage zone” is not described in applicant’s original disclosure.
Regarding claims 19 and 20, the newly added limitation of “facilitating a replication of a first data storage zone of the group of data storage zones by performing an exclusive-or (XOR) operation on a copy of a data chunk corresponding to a second data storage zone of the group of data storage zones and an XOR result that has been stored in a third data storage zone of the group of data storage zones, wherein the XOR result has been computed using the data chunk corresponding to the second data storage zone” is not described in applicant’s original disclosure.

Reasons of Allowance
Claims 1-20 would be allowable if overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “facilitating, by the system, a replication of a target data storage zone of the group of data storage zones using respective exclusive-or (XOR) results that have been stored in respective source data storage zones of the group of data storage zones and respective copies of respective data chunks that have been stored in the respective source data storage zones", which are not taught or suggested by the prior art of records.
Independent Claim 13 identifies the distinct features “facilitating a replication of a first storage zone of the group of storage zones using a first exclusive-or (XOR) result that has been stored in a second storage zone of the group of storage zones, a second XOR result that has been stored in a third storage zone of the group of storage zones, a first data chunk that has been stored in the second storage zone, and a second data chunk that has been stored in the third storage zone", which are not taught or suggested by the prior art of records.
Independent Claim 19 identifies the distinct features “facilitating a replication of a first data storage zone of the group of data storage zones by performing an exclusive-or (XOR) operation on a copy of a data chunk corresponding to a second data storage zone of the group of data storage zones and an XOR result that has been stored in a third data storage zone of the group of data storage zones, wherein the XOR result has been computed using the data chunk corresponding to the second data storage zone", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135